*371Dissenting Opinion by
President Judge Crumlish, Jr.
I respectfully dissent from the majority’s holding that West Co calico Township was under “no legal duty in regard to the mi-ssing stop sign” at the intersection of two state highways.
The majority is comforted toy Rinaldi v. Giblin, 70 Pa. Commonwealth Ct. 253, 452 A.2d 1126 (1982). Although Rinaldi is on point and held that a municipality has no duty to re-erect a missing traffic control sign on a state road or in the alternative warn drivers of the dangerous condition thereby created, I believe we failed to recognize the distinction between two separate governmental responsibilities associated with state roads.
To support its holding, the Rinaldi Court cited Calvanese v. Leist, 70 Pa. Commonwealth Ct. 251, 452 A.2d 1125 (1982), and Swank v. Bensalem Township, 68 Pa. Commonwealth Ct. 520, 449 A.2d 837 (1982), rev’d on other grounds, 504 Pa. 291, 472 A.2d 1065 (1984). These two oases, in turn, rely upon our Supreme Court’s holding in Stevens v. Reading Street Railway Co., 384 Pa. 390, 121 A.2d 128 (1956). The issue in Stevens was whether the municipality had a duty to repair a hole in the surface of a state highway. The Court concluded that the State Highway Law1 imposed upon the Commonwealth the exclusive responsibility for repair and maintenance of state highways,2 and that the City of Reading was therefore under no duty to remedy the defective road surface.
However, the obligation to repair and maintain state highway road surfaces is distinct from the duty *372to control traffic moving upon these surfaces. The latter responsibility is structured by the Vehicle Code (Code).3 The Code’s provisions evidence a legislative intent that the Commonwealth and local authorities are to have concurrent authority in this area. Section 6109(a) of the Code4 states:
(a) Enumeration of police powers. — The provisions of this title shall not be deemed to prevent the department [of transportation] on State-designated highways and local authorities on streets or highways within their physical boundaries from the reasonable exercise of their police powers. The following are presumed to be reasonable exercises of police power :
(2) Regulating traffic by means of police officers or official traffic-control devices. (Emphasis added.)
This section has been construed as permitting local governments to exercise police power authority on state and interstate highways within their borders. See Commonwealth v. Mercer, 294 Pa. Superior Ct. 544, 440 A.2d 599 (1982). Section 6109(a) arguably imposes no affirmative duties on local governments. See Medina v. Township of Falls, 71 Pa. Commonwealth Ct. 295, 454 A.2d 674 (1983).5 However, it specifically leaves local police powers, and therefore the corresponding common law duties of care, unaffected. Additionally, Section 6122 of the Code6 grants *373the Department of Transportation and municipalities concurrent authority to erect traffic control devices on state highways. In light of these provisions, it is beyond question that the Township had the power to act in response to the missing stop sign.
Rinaldi should be overruled. It relied upon cases involving the duty to repair and maintain state highway road surfaces; however, the complaint in Rinaldi alleged negligent control of traffic on a state highway. I would hold that a municipality’s power to control traffic imposes a concomitant common law duty of care. When a municipality learns of an emergent condition upon a state road within its boundaries, and the condition is (1) unlikely to be observed by a motorist and (2) holds a foreseeable risk of serious injury, it must take reasonable steps to control traffic so that persons will be protected from the hazard. See Bergen v. Koppenal, 52 N.J. 478, 246 A.2d 442 (1968).
Having recognized the Township’s duty of care in this situation, I would further hold that the Township falls within the exception to governmental immunity set forth in former Section 202(4) of the Political Subdivision Tort Claims Act,7 which permits the imposition of liability for “[a] dangerous condition of . . . traffic . . . under the care, custody or control of the [political subdivision].”
Accordingly, I would affirm the common pleas court’s order and remand the case for further proceedings.

 Act of June 1, 1945, P.L. 677, as amended, 36 P.S. §§670.101-.1102.


 See Section 522 of the Law, 36 P.S. §670.522.’


 75 Pa. O. S. §§101-9909.


 75 Pa. C. S. §6109(a).


 Medma is factually distinguishable from the present ease because it involved potholes, with respect to which the Commonwealth has assumed the duty of care,


 75 Pa. C. S. §6122.


 Act of November 26, 1978, P.L. 1399, formerly 53 P.S. §5311. 202(4), repealed by Section 333 of tbe Act of October 5, 1980, P.L. 693. Similar provisions are now found in Sections 8541-8564 of the Judicial Code, 42 Pa. O. S. §§8541-8564. The Political Subdivision Tort Claims Act governs this case because it was in effect when the accident occurred.